Citation Nr: 1444179	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by lupus-like symptoms, claimed as due to an undiagnosed illness or chronic multi-symptom illness of unknown etiology.

2.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) prior to April 2, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1992.   He served in Southwest Asia during the period August 22, 1990 to October 7, 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by a Department of Veterans' Affairs (VA) Regional Office (RO) that in relevant part granted service connection for major depression and assigned an initial rating of 10 percent from February 9, 2007.  Also on appeal is a September 2008 rating decision by the RO that in relevant part confirmed and continued a recent denial of service connection for lupus-like syndrome. 

The Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the Nashville RO in November 2011.  A transcript of the hearing is of record.

In June 2013 the Board issued a decision that in relevant part granted an increased initial rating of 50 percent for PTSD with MDD from February 9, 2007 through April 1, 2012, and a rating of 70 percent thereafter.  The Board's decision resulted in the Veteran having a 100 percent combined disability rating from February 9, 2007.  Nevertheless, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court issued an Order that granted a Joint Motion for Partial Remand of the Parties to vacate the Board's decision on this issue and return the case to the Board for further consideration.

The Board's action in June 2013 remanded the issue of service connection for lupus-like symptoms to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Competent and probative evidence indicates the Veteran does not suffer from systemic lupus erythematosus or lupus like syndrome, and that his claimed symptoms are manifestations of an already-compensated service-connected disability.

2.  From February 9, 2007 to April 2, 2012, the disability picture associated with the Veteran's PTSD with MDD most closely approximated occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown. 

3.  From April 2, 2012, the disability picture associated with the Veteran's PTSD with MDD did not result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a disability manifested by lupus-like symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

2.  The requirements for an initial rating in excess of 50 percent for PTSD with MDD prior to April 2, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The requirements for a rating in excess of 70 percent for PTSD with MDD from April 2, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was issued in May 2007 for his claims for service connection. 

Further, his claim for an increased initial rating for his psychiatric disability arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on this issue has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain including service treatment records, post service treatment records, and VA examination reports.  The Veteran has not asserted, and review of the file does not suggest, that there are other relevant treatment records that must be obtained before the appeal is adjudicated.

The Board remanded the issue of service connection for lupus-like symptoms in June 2013 for the purpose of affording the Veteran a VA examination, which was duly performed in July 2013 by a physician.  On review of the examination report, the Board finds that the RO substantially complied with the requirements of the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds the medical evidence that is now of record is sufficient for the purpose of adjudicating the appeal.

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset, symptomatology and treatment history for the issues on appeal. The Veteran also volunteered his employment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.



Service Connection for Disability Manifested by Lupus-Like Symptoms

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for systemic lupus erythematosus may be presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran served in Southwest Asia during the period August 22, 1990, to October 7, 1990.  Because he served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  He has been granted presumptive service connection for a number of disabilities based on that service, including chronic fatigue syndrome (CFS) and fibromyalgia.

The Veteran asserts entitlement to service connection for "lupus-like syndrome," which is a clinical syndrome resembling that of systemic lupus erythematosus (SLE) but due to some other cause.  Stedman's Medical Dictionary, 27th ed., pg. 1759.  In turn, SLE is an inflammatory connective tissue disease with variable features frequently including fever; weakness and fatigability; joint pains or arthritis resembling rheumatoid arthritis; diffuse erythematous skin lesions on the face, neck or upper extremities with liquefaction degeneration of the basal layer and epidermal atrophy; lymphadenopathy; pleurisy or pericarditis; glomerular lesions; anemia; hyperglobulinemia; and, a positive lupus erythematosus (LE) cell test, with serum antibodies to nuclear protein and sometimes to double-stranded  deoxyribonucleic acid (dsDNA) and other substances.  Id., pgs. 1036-1037. 
 
Service treatment records are silent in regard to any lupus-like symptoms as described above.  The Veteran's separation physical examination in July 1992 showed normal internal medical systems, although the examiner noted history of gastritis.  Laboratory findings associated with the separation examination were within normal limits.

The Veteran presented to the VA for routine annual examination in July 2003.  The Veteran's active problems list was significant for GERD and arthritis, but examination of the skin, extremities, musculoskeletal and neurological were all unremarkable.  The examination report is silent in regard to any rheumatological complaints or observations.

The Veteran had a VA Persian Gulf registry examination in February 2004 in which his skin was normal except for tinea pedis (athlete's foot).  No musculoskeletal or neurological abnormalities were noted on clinical examination, but the Veteran reported degenerative joint disease (DJD) of the spine and arthritis of the joints.  The examination report is again silent in regard to any rheumatological complaints or observations.

The Veteran had a VA compensation and pension (C&P) examination in October 2004 in which physical examination was essentially normal.   However, the examiner noted an abnormality in laboratory findings; specifically, the rheumatoid factor was negative but antinuclear antibody (ANA) was positive and the titer was high.  The Veteran was advised to consult his primary care physician accordingly. 

Shortly after the C&P examination cited above the Veteran presented to the VA primary care clinic to follow up.  He was noted to be an ostensibly healthy person having trouble with arthralgias, myalgias, headaches, blurred vision and other vague symptoms since the 1980s.  Laboratory work, while otherwise normal, showed mild elevation in alanine aminotransferase (ALT) 77, which had been persistent for many years without specific diagnosis.  He also had a sedimentation drawn that showed positive ANA titer.  The clinician noted the Veteran's ANA was "worrisome" for the potential for lupus. 

Subsequent laboratory workup in October 2004 by the VA laboratory noted the Veteran had presented with a "whopping" ANA but negative other markers.  Repeat of the testing showed borderline indeterminate pattern.  The clinician recommended referral to the rheumatology clinic for further evaluation but stated this diagnostic did little to confirm a diagnosis of lupus.

In March 2005 the Veteran presented to the VA outpatient clinic in El Paso, Texas for initial evaluation.  He reported having DJD to various body joints and also reported that he "might have" lupus according to another physician.  Physical examination was grossly normal.  The clinician diagnosed DJD - rule out lupus.  The treatment plan was to redo the collagen vascular lupus test and then to follow up.

Follow-up in April 2005 stated the ANA was positive and rheumatoid factor negative.  The clinician's assessment was DJD and doubtful collagen vascular.  The Veteran was referred for rheumatology consult.  Thereafter, the Veteran had a VA rheumatology consult in December 2005 in which he was noted to have no physical signs of active lupus.  However, per his history of elevated ANA he was referred for appropriate laboratory diagnostics (lupus) and X-rays (arthritis) to make proper diagnosis.  The immediate assessment was simply patient with history of positive ANA.

In May 2006 the Veteran presented to the Silver City VA clinic for initial evaluation, transferring care from El Paso.  He reported possible lupus and prescription of Plaquenil by the Albuquerque VA rheumatology clinic.  Physical examination was grossly normal.  The clinician entered an impression of lupus and referred to the rheumatology clinic for follow-up.  Laboratory findings from that examination showed ANA continued to be positive, but when fractionalized into all the possible autoimmune conditions for which it could be positive, the results were all in the normal range. 
  
The file contains a progress note by the Albuquerque VA rheumatology clinic in June 2006 stating the Veteran's most troublesome symptoms were fatigue and tiredness.  He has some previous success with Plaquenil but had discontinued that medication based on the advice of his primary care physician; since then his joint pain had returned.  Laboratory results showed ANA positive but DNA, erythrocyte sedimentation rate (ESR) and C-reactive protein (CRP) were negative and rheumatoid factor (RF) was within normal limits.    
  
The Veteran had a VA examination of the joints in July 2006.  In relevant part, the examiner noted the Veteran was being followed by the rheumatology clinic for positive ANA titer, although other tests for inflammatory or autoimmune disease had been negative.  The examiner noted the recent rheumatology progress note in June 2006 and stated that the rheumatology clinic had apparently considered it could not be ruled out that part of the Veteran's joint symptoms were attributable to an underlying rheumatological disorder.  

The Veteran had a VA CFS examination in August 2006 in which the examiner noted the Veteran was being treated by the rheumatology clinic for a lupus-like illness resulting in multiple symptoms.  The Veteran was being treated with Plaquenil, with fair results.  The examiner stated the Veteran did not currently have CFS.

The Veteran presented to the Silver City VA clinic in November 2006 with continued generalized fatigue, pain and swelling in the joints.  The clinical impression was "lupus-like syndrome."

In December 2006 the Veteran presented to the Albuquerque VA rheumatology clinic complaining of a combination of symptoms including joint pain, stiffness, cognitive problems, mouth xerosis, visual blurriness and weight loss.  Examination of the joints showed some positive trigger points and tenderness of one knuckle but was otherwise unremarkable.  Laboratory studies showed positive ANA, negative known autoantigen subfamilies and normal ESR and CRP. The clinical assessment was incomplete or atypical lupus-like disease still a possibility, based on clinical serologies.  The previous evolution had been fairly benign, except for pleurisy times three.  Chronic pain could be primary or secondary.

In February 2007 the Veteran's attending VA rheumatologist stated the Veteran met no criteria for collagen-vascular disease.  His symptoms were best explained by chronic fatigue syndrome and fibromyalgia.

The Veteran had a VA general medical examination in March 2007, performed to determine if he had an undiagnosed illness or chronic undiagnosed multi-symptoms illness resulting in lupus-like syndrome.  The examiner reviewed the claims file and noted the clinical history of "lupus-like syndrome;" the examiner also noted the Veteran's subjective history of symptoms.  The examiner performed a physical examination and noted observations in detail.  In relevant part the examiner diagnosed symptomatic fibromyalgia, probable CFS.  The examiner stated an opinion that the Veteran did not have current diagnosis of a "lupus-like" syndrome.
     
The Veteran had a VA neurological/ CFS examination in June 2007, performed by a physician who reviewed the claims file.  The Veteran complained of chronic fatigue and headaches; he also reported a history of elevated ANA titer with unclear diagnosis.  Based on current clinical observations the examiner diagnosed CFS.  As a result of this examination the RO issued a rating decision in November 2007 that granted service connection for CFS

A VA rheumatology note in August 2007 shows complaint of chronic daily headaches, rash when the skin was not well-ventilated and chronic progressive difficulty with memory and concentration.  The clinical impression was patient with lupus-like syndrome but not meeting any criteria for current collagen vascular disease.  The Veteran was referred to the neurology clinic for follow-up of headache and concentration/memory complaints.   

A VA primary care clinic (PCC) note in August 2009 states the Veteran had been on hydroxycholoriquin for years for treatment of lupus-like condition.  Review of the records showed the Veteran's ANA was positive but negative for extractables (DNA, Sjorgrens, etc.) and ESE, CRP and complements were normal.  The Veteran's complete blood count (CBC) was normal and his last urinalysis in March 2007 was negative for protein.  However, the Veteran had chronic joint pains.   The current assessment was lupus-like syndrome, check urinalysis.   

The Veteran presented to the VA orthopedic clinic in January 2010 complaining of pain in multiple joints.  Magnetic resonance imaging (MRI) of both shoulders showed only bursitis.  The clinical impression was multiple painful joints including bilateral shoulder joints with underlying diagnosis of lupus.  However, a PCC note three days later again states an impression of lupus-like syndrome; the PCC note states the Veteran was no longer being followed by the rheumatology clinic.

The Veteran had a VA rheumatology consult in August 2010.  Following examination the clinician's impression was numerous musculoskeletal complaints and problems but none that were primarily inflammatory in nature.  Negative ANA was also not supportive of SLE.  Current skin rash was not photosensitive and would require biopsy to convincingly prove relationship to SLE.  The clinician also noted chronic headaches and patellofemoral syndrome.  The clinician stated the Veteran probably did not need long-term follow up at rheumatology.

The Veteran returned to the VA rheumatology clinic in August 2010 to follow up ANA-negative joint pains, now including the shoulders, elbows and knees that the Veteran stated had been present for years.  The rheumatologist noted that recent workup showed negative ANA, normal thyroid-stimulating hormone (TSH), negative hepatitis-C virus (HCV), zero ESR and normal testosterone.  The clinical impression was right lateral epicondylitis, bilateral rotator cuff disease and ANA-negative joint pain.

The Veteran had a VA examination in September 2010, performed by a physician, to determine whether he had symptoms that were consistent with an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  Based on review of the file and examination of the Veteran, the examiner stated the Veteran had insomnia, fibromyalgia and irritable bowel syndrome (IBS) that were likely due to diagnosed medically unexplained chronic multisymptom illness.  As a result of this opinion, the RO issued a rating decision in March 2011 that granted service connection for fibromyalgia and insomnia; IBS was combined with gastroesophageal reflux disease, which was already service-connected.  

In December 2010 the Veteran presented to the VA rheumatology clinic complaining of "the same stuff."  The clinical impression was no evidence of rheumatoid arthritis or SLE and multiple focal orthopedic issues.  The clinician directed that the Veteran not return to the rheumatology clinic since immunosuppressive therapy was not appropriate.   

The file contains a VA rheumatology addendum in October 2011.  The Veteran had not been treated at the rheumatology clinic since the previous December, but a clinical opinion had been requested.  The clinician's response was that the Veteran was previously observed to have many painful areas but no systemic inflammatory disease.
 
In November 2011 the Veteran testified before the Board that he was identified by the VA Persian Gulf War examiner as having lupus; this diagnosis was based on ANA titers being "off the charts"  Thereafter he was followed by VA rheumatologists for lupus-like syndrome although lupus per se was not diagnosed.  He said he was recently informed by a VA physician that he did not have lupus, but rather had a connective tissue disorder, but he disputed such medical opinion.  In regard to causation, the Veteran asserted that he had lupus-like symptoms that began in service as musculoskeletal pains and headaches, and he attributed such symptoms to exposure in service to toxic substances.

The Veteran was examined in July 2013 by a VA physician who reviewed the claims file.  The examiner was asked by the Board to determine whether the Veteran has lupus-like syndrome or connective tissue disorder and, if so, whether such disorder is related to service to include undiagnosed illness.  Examination showed the Veteran did not have a systemic or localized autoimmune disease, including SLE.  In that regard, the examiner noted the Veteran had been seen at the VA rheumatology clinic and had not been diagnosed with any autoimmune disorder, to include SLE; also, the Veteran's treatment plan did not include oral or topical medications for any autoimmune disease or autoimmune disorder-related skin condition, including systemic, cutaneous or discoid lupus.  The Veteran had no findings, signs or symptoms attributable to an autoimmune disease, including SLE.  Current laboratory testing showed ESR rate of 0 and showed ANA titer of 1:80.

The examiner concluded that the Veteran does not have a diagnosis of "lupus-like syndrome" based on normal rheumatology testing.  The Veteran's current symptoms are easily attributable to his current diagnosis of fibromyalgia; no other "undiagnosed illness" is needed to explain his symptoms.    

Review of the evidence of record demonstrates that the Veteran has been intermittently treated for "lupus-like syndrome.  Although a January 2010 orthopedic clinic note indicated the Veteran had multiple joint pain with an underlying diagnosis of lupus, and some outpatient reports include lupus 
in the problem list, the VA rheumatology clinic notes and the most recent VA examination make very clear that the Veteran does not have actual SLE or any other autoimmune disorder.  The Board finds the medical evidence merely referencing     a diagnosis of lupus are significantly less probative than the multiple treatment records and examination reports wherein testing and in-depth consideration of  lupus and lupus-like syndrome were made and ultimately discounted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the question before the Board is whether the Veteran's symptoms, however diagnosed, are manifestations of some other diagnosed disorder or a medically unexplained chronic multisymptom disorder.

The VA examiner in September 2010 considered the Veteran's reported symptoms, and diagnosed fibromyalgia, for which the Veteran was duly granted service connection.  Thereafter, the VA examiner in July 2013 concluded that the Veteran does not have a diagnosis of "lupus-like syndrome" based on normal rheumatology testing or any systemic or localized autoimmune disease.  The examiner opined that the Veteran's current symptoms are easily attributable to his current diagnosis of fibromyalgia and there is no "undiagnosed illness" to explain his symptoms.  The examiner's opinion was provided following claims file review and examination of the Veteran, and includes an adequate rationale.  As such, it is entitled to great probative weight.  Id.  Such opinion is consistent with the February 2007 opinion of the Veteran's attending rheumatologist who opined that the Veteran's symptoms were best explained by chronic fatigue syndrome and fibromyalgia.

The Veteran has asserted his personal belief that his symptoms are manifestation of a separately compensable disability other than fibromyalgia or CFS that is related to undiagnosed illness.  However, the Veteran has a number of comorbid pathologies of the joints (including osteoarthritis of the hips, epicondylitis of the elbow and rotator cuff disease of the shoulders), which causes the etiology of his various symptoms to be a complex medical question beyond the competence of a layperson.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Accordingly, the Board accords significantly greater weight to the opinions of the VA examiners than to the Veteran's lay assertion.  

In sum, the most probative evidence indicates that the Veteran does not suffer SLE or lupus-like syndrome, and his claimed lupus-like symptoms have been attributed by competent medical evidence to a known clinical diagnosis of fibromyalgia or CFS, for which he is already service connected.  Accordingly, his claim for service connection for a separate and distinct condition manifested by lupus-like symptoms must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Evaluation of Psychiatric Disability

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD and major depressive disorder (MDD) are rated under the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.
The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  


Evidence and Analysis

As this is a claim for increased initial rating, the period under review begins the date service connection became effective; i.e., February 9, 2007.  

Evaluation prior to April 2, 2012 (currently 50 percent)

The Veteran had a VA mental disorders examination in May 2007, performed by      a psychiatrist.  The Veteran stated he did not socialize with others and spent all of  his time alone or with family.  He denied history of suicide attempts or assaultive behavior.  The Veteran reported having been treated for depression for the past two years with fluoxetine.  He described generalized mistrust of others and also described sleep impairment with resultant inability to concentrate.  He denied panic attacks and denied suicidal or homicidal thoughts.  He stated he did not feel like getting out of bed because he did not want to face the "idiots" at work; he endorsed occasional crying spells and poor appetite.  He also stated he had accepted a lower position at work (from facility administrator to foreman) because he could not get along with supervisors or co-workers.  Psychiatric examination showed the Veteran to have a clean general appearance.  Psychomotor activity was unremarkable, as was speech.  The Veteran's mood was hopeless and dysphoric and his affect appropriate.  He was oriented times three and attention was intact.  Thought process, thought content, judgment and insight were unremarkable.  There were no inappropriate or ritualistic behaviors.  Impulse control was fair.  Recent memory and remote memory were normal but immediate memory was mildly impaired.  The examiner diagnosed depressive disorder not otherwise specified (NOS) and assigned a current GAF   score of 65.     

The Veteran had a VA outpatient psychiatric evaluation in June 2007 on referral from his primary care physician.  The Veteran complained of depression related     to his declining physical condition; he endorsed poor sleep and poor appetite.  Examination showed the Veteran to be oriented times four.  Hygiene, dress and behavior were appropriate; thought content and speech were unremarkable.  Mood was moderately depressed; thought process was linear.  The psychiatrist diagnosed recurrent major depression and assigned a current GAF score of 60.  Essentially identical clinical observations and GAF score were entered in July 2007.

The Veteran underwent psychosocial assessment by a VA social worker in July 2007.  During depressive screen the Veteran endorsed little interest or pleasure in doing things; feeling down, depressed or hopeless; trouble falling or staying asleep; feeling tired or having little energy; poor appetite; trouble concentrating; and, being fidgety or restless more than usual.  He denied feeling bad about himself or that he was a failure, and he denied suicidal thoughts.  During PTSD screen the Veteran endorsed intrusive thoughts; avoidance; hypervigilance; and, feeling of isolation.  The social worker diagnosed depression and possible PTSD, and assigned a current GAF score of 55.

The Veteran was referred to the VA neurology clinic in November 2007 specifically to follow up his complaint of problems with concentration and memory.  The clinician noted that the Veteran was receiving medication for depression but did not appear to be seriously depressed on examination.  Neurological examination was essentially normal, and the Veteran was referred to neuropsychiatric clinic for a battery of memory tests.  

VA outpatient psychiatry notes in October 2007 show clinical observations that are essentially identical to those noted in June/July 2007.  However, the psychiatrist recorded a GAF score of 55.
 
The Veteran had a VA neuropsychiatry consult in December 2007 in which he reported increased irritability and distractibility.  He stated he had accepted a downgrade of his job position to reduce the amount of pressure and stress.  On clinical examination the Veteran was alert and well-oriented times three.  There were no abnormalities of speech.  Thinking was logical and coherent, without evidence of loose associations or other underlying thought disorder.  Affect was  full in range and stable, and mood was unremarkable.  Diagnostics including depression inventory showed moderate-to-severe symptoms of depression.  The clinician, a neuropsychologist, stated that stress and depression were prominent factors in driving the Veteran's complaint of cognitive symptoms.  The psychologist continued the diagnosis of depressive disorder and also continued the current GAF score of 55. 

The Veteran had a VA psychiatric outpatient follow-up with his attending VA psychiatrist in February 2008.  The Veteran endorsed ongoing conflicts and unchanged poor sleep and appetite.  He stated he was considering medical retirement because it was becoming difficult to keep up with the physical     demands of his job.  The Veteran was observed to be oriented times four.  Dress, hygiene and behavior were appropriate.  Mood was variable and the Veteran   voiced depression.  Thought process was linear; thought content and speech        were unremarkable.  The psychiatrist continued the GAF score of 55.

Also in February 2008, within one week of the outpatient treatment note cited    above, the Veteran had a VA mental disorders examination that was performed 
by a psychiatrist who reviewed the claims file.  The specific purpose of the examination was to determine whether the Veteran's diagnosed depressive disorder was etiologically related to a service-connected disability such as CFS.  The examiner stated that VA treatment records clearly documented a history of major depression in the context of chronic pain, although current service connection was characterized as CFS rather than fibromyalgia.  Examination showed the Veteran to be neatly groomed and cooperative although he was irritable due to being in physical pain.  The Veteran was fully oriented and sensorium was clear. Recent and remote memory was intact. Judgment was good and the Veteran was competent for VA purposes.  There was no psychotic behavior in that there were no delusions, hallucinations or thought disorder.  Thinking was well-organized and goal-oriented and appropriately abstract.  The examiner diagnosed recurrent major depression and assigned GAF score of 40.  The examiner stated a strong professional opinion that the Veteran's major depressive disorder was most likely caused by or a result of his CFS and his service-connected orthopedic disabilities and chronic pain.

The Veteran's VA psychiatrist entered observations in August 2008 that are essentially the same as clinical observations made in February 2008, to include GAF score of 55.

In August 2009 the Veteran presented for initial assessment at the VA mental health clinic in Albuquerque.  The Veteran reported having multiple disabling physical problems, and his struggles with those problems would exacerbate his depression.  He stated his medications some improvement in emotional stability and in sleep patterns, but his appetite continued to be poor.  The Veteran was observed to be oriented times four and to be clean and neat.  His behavior was generally pleasant but he became irritated when talking about VA.  Mood was mildly depressed.  Speech was unremarkable.  Thought process was logical and goal-directed and thought content was negative for suicidal ideation.  The clinician did not assign a current GAF score.

The Veteran presented to the VA community-based outreach clinic (CBOC) in September 2009 complaining of nightmares and trouble sleeping.  The clinician noted current diagnosis of depression and PTSD (not combat-related) and noted current GAF score of 55.

The Veteran presented to the VA CBOC in March 2010 complaining of current marital and situational stresses.  He initially stated he was homicidal and suicidal but later retracted these statements, saying that he was frustrated but would not have harmed himself or others.  He stated he had racing thoughts, did not want to get out of bed in the morning and was having significant problems with physical pain.  He reported getting five hours of sleep per night and reported good appetite.  During the interview the Veteran was observed to be neatly dressed and oriented times four.  He made poor eye contact and appeared to be irritable and intense, with agitated mood.  His thought process was logical and goal-oriented and his speech was normal.  The Veteran denied suicidal or homicidal intent and denied psychotic symptoms.  The clinician did not assign a current GAF score.

Subsequently in March 2010 the Veteran was interviewed by his attending VA psychiatrist, at which time he described financial stress.  He complained of poor sleep and poor appetite, and he admitted to passive suicidal ideation but denied active ideation, plan or intent.  During the interview the Veteran was oriented times four.  Dress, hygiene and behavior were appropriate.  Mood appeared to be mildly depressed.  Thought process was linear; thought content and speech were unremarkable.  The psychiatrist assigned a current GAF score of 50.

In December 2010 the Veteran was referred for psychiatric consult for evaluation of depression, anxiety and insomnia.  The Veteran reported daytime intrusive memories and nighttime sleep impairment but denied flashbacks, nightmares or numbing feelings.  He endorsed variable depressed mood and a number of family and financial stresses.  He reported poor sleep due to joint pains, no energy, falling asleep at red lights and feelings of hopelessness and depression.  He denied manic symptoms or hallucinations and denied homicidal or suicidal ideation.  On examination the Veteran had good grooming.  There was no evidence of psychomotor disturbances.  The Veteran was oriented times three but mood was depressed and affect constricted.  Thought process was linear and goal-directed and thought content showed no paranoid or grandiose delusions.  Speech was normal, memory was intact and concentration was good.  Abstract thinking was intact and judgment was good, but insight was limited.  Impulse control was good and there were no current homicidal or suicidal thoughts.  The psychiatrist diagnosed recurrent moderate major depressive disorder and anxiety disorder NOS, rule out PTSD.  The psychiatrist assigned a current GAF score of 60.   

In January 2011 the Veteran reported to the VA outpatient psychiatry clinic for follow-up.  He complained of being more stressed and irritable since his last visit due to marital conflict, financial problems and frustrations with VA disability compensation.  He reported increased irritability and arguments with his wife;    pain issues also added to his irritability.  He also endorsed nightmares related to experiences in service.  Mental status examination (MSE) showed the Veteran to have good personal hygiene and grooming.  Mild psychomotor agitation was noted.  The Veteran was alert and oriented times three.  Speech was normal and thought process was logical; thought content was significant for being focused on marital conflict, financial concerns and service-connection frustrations with the VA system.  Mood was irritable and affect congruent.  There were no homicidal, assaultive or suicidal ideations.  There were no hallucinations.  Judgment and insight were intact; impulse control and reliability were fair.  Diagnosis again was recurrent moderate MDD and anxiety disorder NOS, rule out PTSD.  The psychiatrist assigned a current GAF score of 51.  

In February 2011 the Veteran reported back to the VA outpatient psychiatry clinic   for follow-up.  He reported feeling better, with improved depression and improved sleep although the previous stressors were still present.  MSE was essentially identical to the previous month, except that now the Veteran's mood was characterized as "depression improving."  Again there was no assaultive, homicidal or suicidal ideation elicited.  The diagnosis was changed to mild recurrent MDD, anxiety NOS and rule out PTSD; current GAF score was 55-60.     
  
In February 2011, one day after the outpatient note cited above, the Veteran had a VA PTSD examination that was performed by a psychologist who reviewed the claims file. The Veteran reported he was currently married for the third time, and that his present wife complained of him being moody, non-social and irritable.  He had three children by his previous two marriages but did not have significant relationships with them or with his own family of origin.  The Veteran reported    the following depressive symptoms: constant depressed mood (feeling sad, irritable and "blah"); significantly reduced pleasure; no meaningful or productive daily activities; amotivation; low energy; apathy; social withdrawal; insomnia; fluctuating appetite; impaired concentration with associated short-term memory impairment; low sense of self-importance; and, negative outlook on the future.  However, he denied recent thoughts of suicide.  In regard to PTSD symptoms, he endorsed intrusive memories with emotional shutdown on such days; recurrent nightmares with psychological distress on awakening; avoidance of conversations and thoughts about traumatic stressors; avoidance of media reports of combat; social detachments with estrangement from children and no friends; no meaningful, productive or significant activities of daily living; emotional numbing; sense of foreshortened future; difficulty staying asleep; reduced concentration; irritability; hypervigilance; and, exaggerated startle response.

On examination the Veteran was found to be slightly disheveled.  Psychomotor activity was significant for fidgeting.  Speech was slow, clear and coherent.  Mood was depressed and anxious, and affect was blunted.  Attention was intact and the Veteran was oriented times three.  Thought process was rambling and thought content was significant for ruminations and paranoid ideation.   There were no delusions or hallucinations and judgment/insight was intact.  There were no inappropriate behaviors.  The Veteran reported ritualistic behavior in the form of hoarding and obsessiveness about his closet.  The Veteran endorsed panic attacks in crowds but did not quantify such attacks.  The Veteran endorsed fleeting suicidal and homicidal ideation but denied intent or plan.  He endorsed history of violence in terms of altercations but only in self-defense or defense of others.  The Veteran also reported reduced inclination to care for his own hygiene.  The Veteran's remote memory was normal; recent memory and immediate memory was mildly impaired.  

The examiner diagnosed PTSD and moderate-to-severe MDD and assigned a current GAF score of 50.  The examiner stated the Veteran's psychosocial functioning was moderately-to-severely impaired.  In terms of occupational impairment, the Veteran's health problems were the current primary barrier to employment and that mental health problems contributed in a secondary manner (fatigue, irritability and poor interpersonal functioning).  In terms of activities of daily living (ADLs), the Veteran's psychiatric disability caused severe impairment of recreation, moderate impairment of shopping and household chores and slight impairment of grooming.  Finally, the examiner stated the Veteran's disability did not cause total occupational and social impairment; the disability caused impairment of thinking, family relations and mood but not of judgment.    

In March 2011 the Veteran presented twice for VA psychiatric outpatient treatment.  As in February, he reported to his attending psychiatrist that he felt better, with improved sleep and depression.  He also reported his nightmares had improved  with medication and he denied suicidal, assaultive or homicidal ideation.  MSE was essentially identical to the previous outpatient note, except that in early March the Veteran's mood was characterized as "agitated" and in late March as "O.K."  The psychiatrist continued the previous diagnosis of mild recurrent MDD, anxiety NOS and rule out PTSD; he also continued the previous GAF score of 55-60.  


VA psychiatric outpatient treatment notes in April-May-June 2011 are essentially identical to previous notes.  MSE showed fluctuations in mood but other observations were consistently as before, to include no problems with appetite       or sleeping and no suicidal or homicidal ideation.  The psychiatrist characterized  the MDD during the period as either "mild" or as "in remission."  The GAF score throughout the period was 55-60.   

In August-September 2011 the Veteran was apparently assigned a new VA attending psychiatrist.  He spent the counseling sessions complaining about his marital difficulties.  MSE was grossly consistent with previous observations (fluctuations in mood/affect but orientation, cognition and speech essentially unremarkable and no suicidal or homicidal ideation).  GAF score was 60.

The Veteran was treated at the VA behavioral health lab (BHL) in October-December 2011.  During these sessions the Veteran vented about his wife, whom he believed to be bipolar, and about his current stresses.  He denied suicidal or homicidal ideation.  MSE consistently showed the Veteran to be neat, well-groomed and oriented times three.  His affect was sometimes restricted and his mood congruent, anxious and depressed.  Thought process was consistently coherent and thought content showed no abnormality.  Judgment was logical and insight within normal limits; speech was essentially normal.  The clinician, a social worker, diagnosed recurrent moderate MDD.  The BHL clinician assigned a current GAF score of 65 in early October and 70 in mid-October through December.  

Also during the period October-December 2011 the Veteran received periodic treatment at the VA psychiatry outpatient clinic by a VA nurse.  As in the BHL notes, the Veteran primarily vented about his marital situation.  MSE was consistent with observations made at the BHL, but the VA nurse consistently assigned GAF score of 60 during the period.
 
In November 2011 the Veteran testified before the Board that he was having marital difficulties and was attending counseling.  He reported being an isolationist, staying at home and not going out.  He stated he was overly vigilant in public and having to watch his back at all times.  He also described having to feel that he was in control of every situation in order to feel safe. 

In February 2012 the Veteran presented to the VA outpatient psychiatry clinic for follow-up, reporting his dog, his only real friend, had been run over by a car and killed that day.  He reported continued marital stress.  MSE showed the Veteran to be tearful and depressed.  He was appropriately dressed.   He appeared to feel angry and hopeless about his situation.  Speech was normal and cognition intact.  He denied homicidal or suicidal ideation.  Insight was good and judgment intact.  The clinician continued current diagnosis of moderate MDD and assigned a current GAF score of 60.

In March 2012 the Veteran reported to the VA outpatient psychiatry clinic that his wife had recently attempted suicide and was now hospitalized, and that a divorce was imminent.  In April 2012 he reported that his wife had absconded with his money and was now living elsewhere while trying to sell the house in which he was living.  MSE in March-April 2012 showed the Veteran to be upset, frustrated and fatigued but was otherwise consistent with prior observations.  Diagnosis and GAF scores were unchanged.

On review of the evidence of record the Board finds that prior to April 2, 2012, the Veteran's disability picture more closely approximated occupational and social impairment with reduced reliability and productivity.  However, deficiencies in most areas such as work, family relations, judgment, thinking, and mood has not been shown.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."   

The Veteran's disability has caused some impairment in mood and he has reported he took a downgrade at work to help reduce stress.  The evidence during this period also suggests marital discord and that he reported an estrangement from   his children.  However, disturbances in mood and difficulty in establishing and maintain effective work and social relationships is contemplated in the 50 percent rating presently assigned.  Moreover, mental status examinations (MSEs) disprove any significant impairment of judgment or thinking, as the Veteran's judgment and his cognitive abilities were consistently within normal limits during examinations.  The Board acknowledges that the VA examiner in February 2011 recorded impairment of thought, based on the Veteran having shown rambling thoughts with paranoid ruminations during the interview, but this interview is inconsistent with all other MSEs before and afterward.  As such, this isolated and inconsistent finding is accorded less probative weight, and does not reflect the Veteran's functional picture during the period in question.  The Board accords greater probative weight to the findings on the VA treatment records contemporaneous 
to this examination than to the isolated findings on the examination report. 

Likewise, the Board notes the Veteran was found to be slightly disheveled on the February 2011 examination and reported a reduced inclination to care for his own hygiene.  However, VA treatment records have not revealed a neglect of personal hygiene, and in fact, a VA treatment report dated 7 days after that examination noted he had good personal grooming and hygiene.  Moreover, VA treatment records in January 2011 and March 2011 also noted good personal grooming and hygiene.  Thus, the Board finds the isolated reference to the Veteran being slightly disheveled to equate to neglect of personal hygiene during the period in question, and finds the VA treatment records to be more probative of his grooming and hygiene habits during the period in question. 


The Joint Motion for Partial Remand, which resulted in the Board's previous decision being vacated, noted the Board did not address reference to suicidal or homicidal ideation noted on the February 2011 examination.  The Board notes    that the Veteran was noted to have presented to the VA COBC in March 2010 complaining of marital and situation stress and initially stated he was homicidal  and suicidal.  However, he thereafter retracted those statements saying that he was frustrated and would not have harmed himself or others.  On the February 2011 examination, he endorsed "fleeting" passive suicide ideation but denied current ideation, plan or intent).  Indeed, earlier in that examination he denied recent thoughts of suicide, and in a VA treatment visit the day prior to that he denied assaultive, homicidal, and suicidal ideation.  Moreover, on at least 12 occasions during the period he specifically denied suicidal ideation.  Importantly, neither 
the March 2010 clinician nor the VA examiner expressed concern regarding the Veteran's reference to suicidal or homicidal ideation, and the Veteran indicated on both occasions that he had no real intent.  The Board does not find that the isolated references to suicidal or homicidal ideation reflect actual functional impairment during the period in question, as he admitted both times that he had no real plan or intent and on both occasions was noted to have intact judgment.  

Moreover, the MSEs during the period consistently show the Veteran to have been subject to fluctuating moods but to have been fully oriented, without impairment of thought process or content; and having normal speech, abstract thinking, judgment, insight and impulse control.  The Veteran reported impairment of memory and concentration, but examination shows such impairment was not worse than mild; "mild memory loss" is contemplated in the criteria for a 30 percent evaluation.  

The Board has also considered the GAF scores assigned during the period.  On one occasion (February 2008) an examiner assigned a GAF score of 40, but on all other instances the GAF score has been 50 or above, and the median range in fact has been 55-60, indicating "moderate" impairment.  Significantly, the Veteran's first GAF score during the period (65, recorded in May 2007) and last GAF score during the period (60, recorded February 2012) show that despite fluctuations, the functional disability resulting from the Veteran's psychiatric disorder was fairly stable over time.  

Upon consideration of the record, the Board finds that during the period between February 9, 2007 and April 2, 2012, the disability picture associated with the Veteran's psychiatric disability approximated occupational and social impairment with reduced reliability and productivity, but that deficiencies in most areas has not been shown.  Accordingly, the preponderance of the evidence is against the claim, and a rating in excess of 50 percent is not warranted at any time during this period. 
 
Evaluation from April 2, 2012 (currently rated at 70 percent)

The Veteran reported to a VA psychologist in April 2012 that his wife had contacted him since the last session and wanted to reconcile.  MSE and diagnosis/GAF score were unchanged.

The Veteran had a consult with a VA clinical psychologist in May 2012.  The psychologist noted the Veteran's primary struggles involved his relationship    
with his wife and his medical problems.  The Veteran reported poor sleep due to nightmares, sleep apnea and chronic pain.  MSE showed the Veteran to be alert     and oriented times three.  Psychomotor activity was normal and the Veteran was appropriately dressed and groomed.  The Veteran's mood was euthymic and affect congruent.  Speech was normal.  Attention and concentration appeared to be normal.  There was no evidence of psychosis, and judgment/insight appeared adequate.  The Veteran denied current suicidal or homicidal thoughts.  The psychologist diagnosed recurrent moderate MDD and partner-related problem and assigned GAF score of 60.    

A VA psychiatry outpatient note dated in July 2012 states the Veteran appeared to be calmer, with improved mood and affect.  MSE was essentially as before.  Diagnosis and GAF score were unchanged.

The Veteran had a VA mental disorders examination in August 2012, performed by a psychologist who reviewed the claims file.  The Veteran stated his wife was manipulative and difficult to live with (even his mother-in-law, who lived with them, asked the Veteran to take her with him if the Veteran had to leave the house).  The Veteran and his wife were previously separated pending divorce, but they were back together and attending counseling.  The Veteran reported having no friends, no relationship with his children by previous marriages and no outside interests.  

The examiner stated the Veteran was depressed and anxious.  The Veteran was hypervigilant and had exaggerated startle response; he also had nightmares and intrusive memories.  He was detached from others and had decreased concentration.  He had difficulty falling and staying asleep, panic attacks, compulsive organization, irritability and low frustration tolerance.  The Veteran had suicidal ideation but no plan or intent.  The Veteran was socially isolated and had two previous divorces, with his current marriage in jeopardy and no relationship with his children.  The Veteran's insomnia was due to traumatic experiences manifested by night sweats, nightmares and daily fatigue resulting from difficulty in falling and staying asleep.  For VA rating purposes, the examiner checked off the boxes for the following symptoms: depressed mood; anxiety; panic attacks more than once per week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships;  difficulty in adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals that interfere with routine activities; and, intermittent inability to perform ADLs including maintenance of minimal personal hygiene.  The Veteran was deemed capable of managing his own financial affairs.

The examiner diagnosed PTSD and recurrent moderate MDD.  The examiner assigned a current GAF score of 50 and indicated by checkmark that the disorder did not cause total occupational and social impairment, but rather, caused occupational and social impairment with deficiencies in most areas.

The Veteran presented to the VA psychiatric outpatient clinic in October 2012 reporting his wife has stopped taking her psychiatric medications and had assaulted him; they were once again contemplating the prospect of divorce.  During the interview the Veteran was hyperfocused on his marital issues.  MSE shows the Veteran to be in "slightly anxious" mood.  Speech was pressured and unusually loud.  Cognition was intact, and the Veteran denied suicidal intent.  The Veteran's judgment was good and insight intact, and there was no evidence of psychosis.  The clinician diagnosed recurrent moderate MDD and assigned a current GAF score of 60.

In January 2013 the Veteran presented to the VA psychiatric outpatient clinic reporting that he was continuing to work out the divorce issues.  He reported improvement in sleep and in mood.  MSE showed improved mood and affect.  The Veteran was well dressed and groomed.  Speech was normal and cognition intact.  Thought process was linear and goal-directed, and the Veteran denied suicidal or homicidal ideation.  Judgment was good and insight intact.  The clinician continued the diagnosis of recurrent moderate MDD and also continued the current GAF score of 60.

The Veteran presented to the VA psychiatric outpatient clinic in April 2013 reporting his divorce had become final; his finances had now improved and his situation was less stressed now that he was living in the house by himself.  MSE showed the Veteran to have improved mood and to be better-rested; otherwise MSE was as previously recorded.  The clinician continued the diagnosis of recurrent moderate MDD and assigned current GAF score of 63.

On review of the evidence of record the Board finds that since April 2, 2012, the Veteran's disability picture has not approximated total total occupational and social impairment, as required for the higher 100 percent rating.  MSE has shown him to have no significant impairment of cognition, speech, judgment or insight, and he is not shown to be a danger to himself or to others.  

While the examiner indicated that the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, such finding is not consistent with the other evidence of record.  Indeed, VA treatment records reflect the Veteran was appropriately dressed and groomed in May 2010, October 2010, January 2013, and April 2013.  Good hygiene was specifically noted in January and April 2013.  Moreover, the Veteran is currently considered to be capable of handling his own financial matters and was noted to be living alone since his divorce.  Thus, this finding by the examiner appears to be based on a reported history by the Veteran, which is not consistent with the findings in his VA treatment records.  In any event, even the VA examiner did not find this symptom to impact the Veteran such that he was totally impaired.  

Further, a January 2013 treatment report indicates the Veteran reported that he was very close to his wife's grandmother and he still calls her once a week.  Thus, total social impairment is not shown.  In any event, a higher rating may not be assigned solely based on social impairment.  38 C.F.R. § 4.126(b).  

Finally, VA treatment records during this period reflect GAF scores of 60 to 63, indicating moderate impairment.  Indeed, a January 2013 treatment report noted the Veteran had improved since his divorce as he is no longer having arguments with his wife.  

Based on the evidence during this period, the Board finds that from April 2, 2012, the disability picture associated with the Veteran's psychiatric disability has       not approximated total occupational and social impairment.  Accordingly, the preponderance of the evidence is against a rating higher than 70 percent for PTSD and MDD, and the claim is denied. 

Other rating considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.    See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran does not contend and the record does not show the he is unemployable due solely to his PTSD and MDD.  In this regard, the Veteran has consistently asserted that he is rendered unemployable primarily due to his physical problems; he has not asserted, and the evidence of record does not suggest, that the psychiatric disability that is the subject of this appeal, alone, causes him to be unable to obtain and maintain gainful employment.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal and no further action pursuant to Rice is necessary.  As noted above, the Veteran is already in receipt of a combined 100 percent schedular rating for his service connected disabilities. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

 

ORDER

Service connection for a disability manifested by lupus-like symptoms is denied.

An initial rating in excess of 50 percent for PTSD prior to April 2, 2012, is denied.

A rating in excess of 70 percent for PTSD with MDD from April 2, 2012, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


